United States Court of Appeals
                      For the First Circuit


No. 14-1391
                    UNITED STATES OF AMERICA,

                                Appellee,

                                   v.

          SANTOS J. MIRANDA-MARTÍNEZ, a/k/a "Santito",

                      Defendants, Appellant.



                            ERRATA SHEET


     The opinion of this Court, issued on October 23, 2015, is
amended as follows:



     On page 5, line 14, "release" is replaced with "releasee"

     On page 7,    line   17,   "eighteen   month"   is   replaced   with
"eighteen-month"